Citation Nr: 1824807	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985, April 1987 to April 1990, and January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The matter was remanded to the RO in August 2016 for further development.

FINDING OF FACT

A causal relationship between any current lumbosacral spine disability and an in-service incurrence has not been established; arthritis of the spine is not shown to have manifested within one year of separation of service; and continuous low back arthritis symptomology since service has not been established.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbosacral spine disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available medical records have been secured, which includes VA examinations and VA health records.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

In August 2016, the Board remanded the matter for further development. Specifically, the Board requested that the RO obtain additional medical records, to provide an addendum opinion by the VA examiner who provided an opinion in February 2014, to provide the Veteran a supplemental statement of the case, and to allow a reasonable opportunity for response.  The examiner provided the addendum opinion dated April 2017.  The Veteran cancelled a VA examination and the RO issued a supplemental statement of the case in May 2015.

In view of the foregoing, the Board finds that the August 2016 remand directives have been substantially accomplished to the extent permitted by the cooperation of the Veteran.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Therefore, remand for further development is not required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.30 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Spine Disability

The Veteran contends that a current lumbosacral spine disability is related to a low back injury in service.  The Board finds that the weight of the evidence does not support a finding of a medical nexus between any current back disability and an in-service incurrence, that spine arthritis manifested within one year of separation of service, or that there has been continuous arthritis symptomology since separation from service.

Prior to remand, the Veteran asserted there were private medical records showing that his medical practitioners believed his current low back disability was incurred in or related to service.  However, on remand, the Veteran did not assist VA in acquiring those records.  An August 2016 letter from VA requested that the Veteran complete necessary releases and provide necessary information to allow VA to obtain private medical records.  The Veteran did not respond.  While the Veteran asserted that his service medical records did not show his full range of back complaints because service members were discouraged from seeking medical treatment, the service medical records show that the Veteran reported numerous other illnesses while in service.  Thus, the Board finds that the Veteran's lay statements are of lessened probative value.

February 1988 service medical records show that the Veteran complained of back pain and was found to have no underlying pathology.  There are no additional service medical records showing the Veteran complained of any on-going or chronic back disability.  According to a March 1991separation examination report, the Veteran denied having or having had recurrent back pain.  

February 2012 and March 2012 private medical records note that the Veteran indicated his back symptoms occurred approximately six years earlier, around 2006, without any particular injury or event causing the onset of symptoms.

A February 2014 VA examination notes that the Veteran reported back pain for about three months during service.  He reported periodic low back pain since then.  He participated in martial arts following service.  The Veteran stated he was first evaluated for his spine in 2006 and was conservatively managed.  He underwent fusion in 2012.  The examiner opined that it was less likely than not that the current low back disability was caused by or related to service.  The one isolated episode of low back pain resolved and he did not experience low back pain at the separation examination.  Private medical records in 2012 dated the onset of current symptoms to 2006.  Therefore, the examiner found no etiological relationship between a current back disability and service.

In an April 2017 addendum to a February 2014 VA examination by another examiner, the examiner opined that it was less likely than not any current back disability was incurred in or related to any in-service injury or trauma because there was no objective clinical evidence of a diagnosed chronic back condition during service.  The examiner noted that the Veteran's only service medical record showing he was treated for back pain was in February 1988 and that he did not report back pain at separation from service.  The examiner noted a 21 year time span from service until February 2012 with no documented treatment and opined that it was less likely than not that a delay of that length would occur from events in service.  The examiner found the current back disability was most likely caused or a result of the Veteran's 21 year involvement in occupational and recreational activities from separation from service until the back disability diagnosis in 2012.

The Board finds that the preponderance of the evidence does not support a finding that any current low back disability was caused by an in-service injury or event, or is related to complaints of back pain during service.

While the Veteran is competent to report subjective symptoms, such as pain, he is not competent to provide a medical determination that a back disability was etiologically related to an in-service injury or event.  The matter is not one of lay observation but rather can only be established through objective clinical testing or observations.  The Veteran is not shown to have the medical training or knowledge to provide an opinion relating a spine disability to service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994). 

Having reviewed all the evidence of record, the Board assigns more weight to the February 2014 VA examination and May 2017 VA addendum report than the Veteran's lay statements in support of the claim because the examiner provided a rationale and the Veteran's lay statements are not competent to establish a medical etiology of his back condition.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  In addition, the examiners have medical training and experience.  The Veteran has not submitted any contrary competent medical evidence suggesting that any current low back disability is related to service, or complaints of back pain during service.

The evidence does not show that any arthritis of the lumbosacral spine developed within one year of separation from service or any continuity of symptomatology of arthritis of the spine since service.  Therefore, service connection based on continuity of symptomatology or a presumption of service connection must be denied.

Accordingly, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a low back disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for a lumbosacral spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


